
	

114 S2787 IS: States Achieve Medicaid Expansion (SAME) Act of 2016
U.S. Senate
2016-04-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 2787
		IN THE SENATE OF THE UNITED STATES
		
			April 13, 2016
			Mr. Warner (for himself, Mr. Kaine, Mr. King, Ms. Baldwin, Mrs. McCaskill, Ms. Stabenow, Mr. Peters, and Mr. Tester) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend title XIX of the Social Security Act to provide the same level of Federal matching
			 assistance for every State that chooses to expand
			 Medicaid coverage to newly eligible individuals, regardless of when such
			 expansion takes place.
	
	
		1.Short title
 This Act may be cited as the States Achieve Medicaid Expansion (SAME) Act of 2016.
		2.Increased FMAP for medical assistance to newly eligible individuals
 (a)In generalSection 1905(y)(1) of the Social Security Act (42 U.S.C. 1396d(y)(1)) is amended— (1)in subparagraph (A), by striking 2014, 2015, and 2016 and inserting each of the first 3 consecutive 12-month periods in which the State provides medical assistance to newly eligible individuals;
 (2)in subparagraph (B), by striking 2017 and inserting the fourth consecutive 12-month period in which the State provides medical assistance to newly eligible individuals;
 (3)in subparagraph (C), by striking 2018  and inserting the fifth consecutive 12-month period in which the State provides medical assistance to newly eligible individuals;
 (4)in subparagraph (D), by striking 2019 and inserting the sixth consecutive 12-month period in which the State provides medical assistance to newly eligible individuals; and
 (5)in subparagraph (E), by striking 2020 and each year thereafter and inserting the seventh consecutive 12-month period in which the State provides medical assistance to newly eligible individuals and each such period thereafter.
 (b)Effective dateThe amendments made by subsection (a) shall take effect as if included in the enactment of Public Law 111–148.
			
